04/18/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  DA 22-0112
                             ____________________

WATER FOR FLATHEAD’S FUTURE Inc., AMY WALLER, STEVEN
MOORE, and CYNTHIA EDSTROM,

      Plaintiffs and Appellees,

      v.

MONTANA, DEPARTMENT OF ENVIRONMENTAL QUALITY, an agency of
the State of Montana

      Defendant and Appellant
and

MONTANA ARTESIAN WATER COMPANY,

      Intervenor-Defendant and Appellant



                                   ORDER

      Upon consideration of the Appellants’ unopposed Joint Motion to

Consolidate Cause Nos. DA 22-0112 and DA 22-0113, and good cause appearing

therefore,

      IT IS HEREBY ORDERED Cause Nos. DA 22-0112 and DA 22-0113 are

hereby consolidated under Cause No. DA 22-0112. The captioning of the

consolidated matters is otherwise unchanged.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          April 18 2022